Citation Nr: 1038903	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  99-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for psoriatic arthritis.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a cardiovascular 
disorder.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for an immune deficiency 
disorder.

7.  Entitlement to service connection for a thyroid disorder.

8.  Entitlement to service connection for a neck disorder.

9.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.

10.  Entitlement to service connection for a prostate disorder.

11.  Entitlement to service connection for a right shoulder 
disorder.

12.  Entitlement to service connection for status post partial 
colectomy with diverticulitis.

13.  Entitlement to service connection for a bowel and urinary 
disorder.

14.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder.

15.  Whether new and material evidence was submitted for stress 
fractures of the feet.

16.  Entitlement to an extension of a temporary total evaluation 
beyond May 1, 2001, pursuant to 38 C.F.R. § 4.30. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to October 
1973.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 1998 and July 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The March 1998 rating decision denied 
reopening the claims for service connection for a left shoulder 
disorder and for stress fractures of the feet.  The July 2002 
rating decision granted a temporary total evaluation based on 
surgical or other treatment necessitating convalescence effective 
from December 14, 2000, to March 1, 2001.  The Veteran appealed 
those decisions to BVA, and the case was referred to the Board 
for appellate review.  

A hearing was held on August 3, 2006, in Atlanta, Georgia, before 
the undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

The Board remanded the case for further development in October 
2006.  That development was completed, and the case was returned 
to the Board for appellate review.

The Board also notes that Veteran's representative asserted in 
May 2010 that the issue of entitlement to a waiver of an 
overpayment of compensation benefits should be remanded to the RO 
for the issuance of a statement of the case pursuant to Manlincon 
v. West, 12 Vet. App. 238 (1999).   An audit did find that an 
overpayment had been created, and a May 2001 letter indicated 
that the Veteran's request for waiver had been denied.  
Similarly, an audit in September 2003 also found that an 
overpayment had been created.  The Veteran submitted a statement 
in March 2004 in which he indicated that he disagreed with the 
overpayment, which was accepted as a claim for waiver of the 
overpayment.  The Committee on Waivers and Compromises 
subsequently issued a decision in June 2004 denying the claim.  
The Veteran was provided his procedural and appellate rights when 
he was notified of the May 2001 and June 2004 decisions; however, 
he did not submit a notice of disagreement to the RO within one-
year of being notified of those determinations.  In general, 
decisions that are not timely appealed are final. See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Therefore, the Board finds that the 
May 2001 and June 2004 decisions denying entitlement to waiver of 
an overpayment of compensation benefits are final, and there is 
no need to remand the issue.

The merits of the Veteran's claim for service connection for a 
left shoulder disorder will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2006 rating decision, the RO denied the Veteran's 
claims for  psoriasis, psoriatic arthritis, hypertension, a 
cardiovascular disorder, a kidney disorder, an immune deficiency 
disorder, a thyroid disorder, a neck disorder, bilateral carpal 
tunnel syndrome, a prostate disorder, a right shoulder disorder, 
status post partial colectomy with diverticulitis, and a bowel 
and urinary disorder.  He was notified of that decision on April 
24, 2006.

2.  The RO received the appellant's notice of disagreement, and a 
statement of the case was issued of which the appellant was 
notified on February 20, 2009.

3. The RO received a VA Form 9 from the appellant on June 2, 
2009.

4.  A timely request for an extension of the time limit for 
filing a substantive appeal is not of record. 

5.  An unappealed November 1995 rating decision most recently 
denied service connection for a left shoulder disorder.

6.  The evidence received since the November 1995 rating 
decision, by itself or in conjunction with previously considered 
evidence, is so significant that it must be considered to fairly 
decide the merits of the claim for a left shoulder disorder.

7.  An unappealed May 1987 rating decision denied service 
connection for stress fractures of the feet.

8.  The evidence received since the May 1987 rating decision, by 
itself or in conjunction with previously considered evidence, is 
not so significant that it must be considered to fairly decide 
the merits of the claim for stress fractures of the feet.

9.  The Veteran's residuals of a fracture of the left mandible, 
status post osteotomy of the right mandible, and ostectomy of the 
anterior mandible did not necessitate convalescence beyond May 1, 
2001.


CONCLUSIONS OF LAW

1.  The Veteran has not submitted a timely substantive appeal 
with regard to the April 2006 rating decision, which denied the 
Veteran's claims for service connection for psoriasis, psoriatic 
arthritis, hypertension, a cardiovascular disorder, a kidney 
disorder, an immune deficiency disorder, a thyroid disorder, a 
neck disorder, bilateral carpal tunnel syndrome, a prostate 
disorder, a right shoulder disorder, status post partial 
colectomy with diverticulitis, and a bowel and urinary disorder, 
nor has he submitted a timely request for extension of the time 
limit for filing his substantive appeal. 38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 
(2009).

2.  The November 1995 rating decision, which most recently denied 
entitlement to service connection for a left shoulder disorder, 
is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

3.  The evidence received subsequent to the November 1995 rating 
decision is new and material, and the claim for service 
connection for a left shoulder disorder is reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001-2009).

4.  The May 1987 rating decision, which denied entitlement to 
service connection for stress fractures of the feet, is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

5.  The evidence received subsequent to the May 1987 rating 
decision is not new and material, and the claim for service 
connection for stress fractures of the feet is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001-2009).

6.  The criteria for a temporary total rating beyond May 1, 2001, 
based on convalescence necessitated by surgical treatment for 
service-connected residuals of a fracture of the left mandible, 
status post osteotomy of the right mandible, and ostectomy of the 
anterior mandible have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R §§ 3.159, 4.29, 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In the decision below, the Board has determined the appellant did 
not submit a timely substantive appeal with regard to the issues 
of entitlement to service connection for psoriasis, psoriatic 
arthritis, hypertension, a cardiovascular disorder, a kidney 
disorder, an immune deficiency disorder, a thyroid disorder, a 
neck disorder, bilateral carpal tunnel syndrome, a prostate 
disorder, a right shoulder disorder, status post partial 
colectomy with diverticulitis, and a bowel and urinary disorder.  
As such, the Board does not have appellate jurisdiction to 
consider the merits of those claims. See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2008). Thus, VA is not required 
to take any further action to assist the claimant. 38 U.S.C.A. § 
5103A(a) (West 2002). See also Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (holding that the statutory and regulatory 
provisions pertaining to VA's duty to notify and assist do not 
apply to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence).  The appellant was properly notified of the 
jurisdictional problem, and he was afforded the procedural 
safeguards of notice and the opportunity to be heard on the 
question of timeliness.

With respect to the Veteran's application to reopen his claim for 
service connection for a left shoulder disorder, the RO had a 
duty to notify the Veteran of what information or evidence was 
needed in order reopen his claim.  The law specifically provided 
that nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured. 38 U.S.C.A. § 5103A(f).  In the 
decision below, the Board has reopened the Veteran's claim for 
service connection for a left shoulder disorder, and therefore, 
regardless of whether the requirements have been met in this 
case, no harm or prejudice to the appellant has resulted.  
Therefore, the Board concludes that the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the Veteran was at worst 
harmless error in that it did not affect the essential fairness 
of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the Veteran's application to reopen his claim for 
service connection for stress fractures of the feet and his claim 
of entitlement to extension of a temporary total evaluation, the 
Board does acknowledge that the RO did not provide the Veteran 
with adequate notice prior to the initial decision in March 1998.  
Nevertheless, the RO did send the Veteran letters in February 
2002, March 2006, December 2006, May 2008, and March 2009, which 
did inform him about the evidence necessary to substantiate his 
claims and the division of responsibilities in obtaining the 
evidence.  The Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided to 
the Veteran was not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of the case, notice was provided 
by the AOJ prior to the transfer and certification of the 
Veteran's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the Veteran's 
claims were readjudicated in supplemental statements of the case 
(SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating the claim and notifying claimant of 
such readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA notices, 
and he has taken full advantage of these opportunities, 
submitting evidence and argument in support of his claims.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the essential 
fairness of the adjudication. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 
(Fed. Cir. 2004).  The Veteran has had a "meaningful opportunity 
to participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not result 
in any prejudice to the Veteran.  Therefore, with respect to the 
timing requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant in 
the notice letters about the information and evidence that is 
necessary to reopen his claims for service connection. 
Specifically, the February 2002 and May 2008 letters stated that 
in order to establish service connection the evidence must show 
that he had an injury in military service or a disease that began 
in, or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.

The December 2006 and May 2008 letters also indicated that the 
Veteran's claim for service connection for stress fractures of 
the feet had been previously denied and that new and material 
evidence was needed to reopen that claim.  Those letters stated 
that evidence would be considered new if it was in existence and 
was submitted to VA for the first time and that the additional 
existing evidence would be deemed material if it pertained to the 
reason the claim was previously denied.  It was specifically 
noted that the claim was previously denied because the evidence 
did not show that stress fractures of the feet were a chronic 
abnormality in service.  The appellant was advised that he must 
submit evidence related to that fact.  The December 2006 and May 
2008 letters further stated that new and material evidence must 
raise a reasonable possibility of substantiating the claim and 
that the evidence cannot simply be repetitive or cumulative of 
the evidence that was used when the claims were previously 
denied.

Based on the foregoing, the December 2006 and May 2008 letters 
notified the appellant to look to the bases for the previous 
denial to determine what evidence would be new and material to 
reopen the claims. See Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(law requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial).  

The RO further informed the Veteran in the notice letters about 
the information and evidence that is necessary to substantiate 
his claim for an extension of a temporary total evaluation.  
Specifically, the December 2006 and March 2009 letters stated 
that in order to support a claim for a temporary total evaluation 
the evidence must show that the surgery or treatment was for a 
service-connected disability and required convalescence of at 
least one month; resulted in severe postoperative residuals, such 
as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization, house confinement, or 
required use of a wheelchair or crutches; or, one major joint was 
immobilized by a cast without surgery.  The May 2008 letter also 
contained the provisions of 38 C.F.R. § 4.30.

Additionally, the May 1999 and June 2003 statements of the case 
(SOC) and the November 1999, February 2006, and May 2009 
supplemental statements of the case (SSOC) notified the appellant 
of the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to reopen his 
claims for service connection and to substantiate his claim for 
extension of the temporary total evaluation.

In addition, the RO notified the appellant in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the February 2002, December 2006, May 2008, and 
March 2009 letters indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his claims 
and that VA was requesting all records held by Federal agencies, 
including service treatment records, military records, and VA 
medical records.  Although the letters also informed the Veteran 
that a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such evidence 
was necessary to make a decision on the claim, the December 2006 
and May 2008   letters further explained that such evidence could 
not be provided until his claims were reopened.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2002, December 2006, May 2008, and March 2009 letters 
notified the appellant that he must provide enough information 
about her records so that they could be requested from the agency 
or person that has them. The May 2008 and March 2009 letters also 
requested that he complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the February 2002, December 2006, May 2008, and March 
2009letters stated that it was the Veteran's responsibility to 
ensure that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. T hose five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service- connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.  In this 
regard, the Board notes that the March 2006, December 2006, May 
2008, and March 2009 letters informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also explained 
how disability ratings and effective dates were determined. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available private and VA medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the appellant's claims.  The Veteran was also provided the 
opportunity to testify at a hearing before the Board regarding 
the issues of whether new and material evidence has been 
submitted for a left shoulder disorder and for stress fractures 
of the feet as well as entitlement to extension of a temporary 
total evaluation.  

The Board does note that the Veteran requested a hearing 
regarding his service connection claims in a June 2009 VA Form 9.  
However, as will be discussed below, his substantive appeal for 
those issues was untimely, and the appeal must be dismissed.  The 
Board did send a letter to the Veteran in June 2010 informing him 
that the Board would be addressing the timeliness of the 
substantive appeal and that he could request a hearing with 
respect to that jurisdictional question.  However, he has not 
requested a hearing for that particular issue.  Indeed, his 
representative submitted an informal hearing presentation in June 
2010 in which he only mentioned that the case needed be remanded 
for a travel board hearing because the Board had jurisdiction of 
the issues.  There was no indication that a hearing was needed 
for the issue of the timeliness of the substantive appeal.

The Board further notes that the duty to provide a medical 
examination and/or obtain a medical opinion in a claim for 
disability compensation benefits does not apply in cases 
involving an attempt to reopen a finally adjudicated claim unless 
new and material evidence is presented or secured. See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).

Similarly, the Board observes that the Veteran was not afforded a 
VA examination in connection with his claim for an extension of a 
temporary total evaluation beyond May 1, 2001.  However, the 
Board finds that a VA examination is unnecessary to decide the 
claim because such an examination would not provide any more 
information than is already associated with the claims file.  In 
this regard, the Board notes that a current examination would 
have no bearing on the issue of an extension of a total temporary 
evaluation because the issue revolves around the months 
surrounding May 1, 2001.  Therefore, a current VA examination 
afforded over nine years after the pertinent time period would 
have no probative value in this case.

VA has also assisted the appellant and his representative 
throughout the course of this appeal by providing them with SOCs 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran's 
in this case.


I.  Service Connection Claims 

Applicable law provides that the Board shall not entertain an 
application for review on appeal unless it conforms to the law. 
38 U.S.C.A. § 7108.  Under VA regulations, an appeal consists of 
a timely filed notice of disagreement (NOD) in writing and, after 
a statement of the case (SOC) has been furnished, a timely filed 
substantive appeal. 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 9, 
"Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a claimant 
needs to take to perfect an appeal. 38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from the 
date of mailing of the notification of the determination being 
appealed, whichever comes later. 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).  If a claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of time, 
he or she is statutorily barred from appealing the RO decision. 
Roy v. Brown, 5 Vet. App. 554, 556 (1993). See also YT v. Brown, 
9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992). Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, an April 2006 rating decision denied the Veteran's 
claims for psoriasis, psoriatic arthritis, hypertension, a 
cardiovascular disorder, a kidney disorder, an immune deficiency 
disorder, a thyroid disorder, a neck disorder, bilateral carpal 
tunnel syndrome, a prostate disorder, a right shoulder disorder, 
status post partial colectomy with diverticulitis, and a bowel 
and urinary disorder.  A letter dated on April 24, 2006, notified 
the appellant of that decision.  The Veteran did file a notice of 
disagreement with the April 2006 rating decision, and the RO 
issued a SOC in February 2009.  A letter was sent to the Veteran 
on February 20, 2009, along with a copy of the SOC.  In pertinent 
part, the letter stated:

To complete your appeal, you must file a formal 
appeal.  We have enclosed VA Form 9, Appeal to the 
Board of Veterans' Appeals, which you may use to 
complete your appeal.  We will gladly explain the form 
if you have any questions.  Your appeal should 
address: the benefit you want, the facts in the 
Statement of the Case with which you disagree; and, 
the errors that you believe we made in applying the 
law.  

You must file your appeal with this office within 60 
days from the date of this letter, or within the 
remainder, if any, of the one-year period from the 
date of the letter notifying you of the action that 
you have appealed.  If we do not hear from you, we 
will close your case and you could lose your 
right to appeal. (emphasis in the original). If you 
need more time to file your appeal, you should request 
more time before the time limit for filing your appeal 
expires.  

The appellant submitted a VA Form 9 on June 2, 2009.  
Unfortunately, this document was received well after the time 
limit for filing a substantive appeal, which in this case, was 
April 20, 2009, 60 days after the issuance of the SOC.  

As a result, the Veteran was sent a letter by the Board in June 
2010, which provided him with the pertinent laws and regulations 
regarding the timeliness of an appeal.  It was also noted that he 
could submit evidence and argument concerning the timeliness of 
his substantive appeal as well as request a hearing.

The Board notes that the letters and determinations were sent to 
the Veteran's last known address of record, and none of them were 
returned as undeliverable.  As such, the regularity of the mail 
is presumed. See generally, Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1991), quoting United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926) (noting that there is a presumption of 
regularity in the law that supports "the official acts of public 
officers and, in the absence of clear evidence to the contrary, 
courts presume that they have properly discharged their official 
duties.").  In fact, the Veteran has not made any such 
contentions.

Additionally, the Board has considered whether the Veteran filed 
a timely request for an extension of the time limit to file a 
substantive appeal.  However, the Board notes that prior to the 
expiration of the period for filing a timely substantive appeal, 
no document was filed by the appellant that can be construed as a 
timely request for such an extension.  

The Board does note that the Veteran did indicate in his June 
2009 VA Form 9 that he had a recurring illness and 
hospitalization and requested that the substantive appeal be 
accepted despite the failure to respond a timely manner.  
Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  However, 
the Court decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
that there is no legal entitlement to an extension of time, and 
that 38 C.F.R. § 3.109(b) commits the decision to the sole 
discretion of the Secretary.  Specifically, 38 C.F.R. § 3.109(b) 
requires that, where an extension is requested after expiration 
of a time limit, the required action must be taken concurrent 
with or prior to the filing of a request for extension of the 
time limit, and good cause must be shown as to why the required 
action could not have been taken during the original time period 
and could not have been taken sooner than it was.  However, the 
Board also notes that VA regulations specifically state that a 
request for an extension of the 60-day period for filing a 
substantive appeal must be in writing and must be made prior to 
expiration of the time limit for filing the substantive appeal. 
See 38 C.F.R. § 20.303.

The Court has addressed the issues of whether the language of 38 
C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 20.303, and, 
if so, which of these regulations should control.  The Court held 
that 38 C.F.R. § 20.303 applies specifically to the filing of a 
substantive appeal, and that the two regulations do not conflict; 
rather the Court found that one is general and the other 
specific. The Court noted that a familiar tool of statutory 
construction was the "principle that a more specific statute 
will be given precedence over a more general one. . . ." Roy v. 
Brown, 5 Vet. App. 554, 556-557 (1993), citing Busic v. United 
States, 446 U.S. 398, 404 (1980); Preiser v. Rodriquez, 411 U.S. 
475, 489-90 (1973).  Significantly, the Court held that 38 C.F.R. 
§ 20.303 takes precedence, and commented that a contrary view as 
to a regulatory scheme promulgated under statutory authority 
would make no sense.

In this case, as previously noted, the Veteran did not 
specifically request an extension of the time limit in any of his 
submissions prior to April 20, 2009, which was the expiration 
date of the period for filing a timely substantive appeal.  He 
did essentially request an extension in June 2009.  However, that 
request was submitted well after the time period had ended, and 
as discussed, VA regulations specifically state that a request 
for an extension of the 60-day period for filing a substantive 
appeal must be in writing and must be made prior to expiration of 
the time limit for filing the substantive appeal. See 38 C.F.R. § 
20.303.  Therefore, the Board finds that the Veteran did not 
submit a timely request for an extension of the time limit for 
filing a substantive appeal.

The Board also acknowledges the contentions of the Veteran's 
representative that the Board has jurisdiction over these issues 
pursuant to Percy v. Shinseki, 23 Vet. App. 37 (2009), which 
distinguished the issues of a timely NOD versus a timely 
substantive appeal.  In that case, the United States Court of 
Appeals for Veterans Claims (Court) confirmed that the absence of 
a timely NOD is a jurisdictional bar to the consideration of a 
veteran's claim; however, the Court also confirmed that an 
untimely substantive appeal is not a jurisdictional bar to 
consideration of a veteran's claim and that the RO and the Board 
may accept a substantive appeal even if it is not timely.  In the 
Percy case, the Court specifically found that the RO had 
essentially waived any objections it might have offered to the 
timeliness and had implicitly accepted the veteran's appeal 
because the issue was treated as if it were timely perfected for 
more than five years before being raised by the Board in the 
first instance.

However, the Board finds that this case is distinguishable from 
Percy because VA did not treat the Veteran's claims as if they 
were on appeal for many years.  In fact, the Veteran acknowledged 
that his June 2009 substantive appeal was untimely, and those 
issues were never certified on appeal to the Board.  Moreover, 
the Board notes that the Veteran has been represented by a 
service organization, and his representative should have been 
aware of the requirements of filing an appeal with the Board and 
the elements needed to perfect an appeal.  Indeed, his 
representative has submitted argument and perfected an appeal as 
to other claims. See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced). 

In conclusion, the record shows that the Veteran's substantive 
appeal was not timely filed.  Furthermore, the record does not 
reflect that the Veteran made a timely request for an extension 
of the time limit for filing his substantive appeal. See 38 
C.F.R. § 20.303.  There is simply is no legal authority to permit 
the Board to find the Veteran's substantive appeal timely in this 
case.  Accordingly, the Board is currently without jurisdiction 
to consider his claims for service connection for psoriasis, 
psoriatic arthritis, hypertension, a cardiovascular disorder, a 
kidney disorder, an immune deficiency disorder, a thyroid 
disorder, a neck disorder, bilateral carpal tunnel syndrome, a 
prostate disorder, a right shoulder disorder, status post partial 
colectomy with diverticulitis, and a bowel and urinary disorder., 
and the appeal is dismissed.


II.  New and Material

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may 
be also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service. 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Initially, the Board notes that the Veteran's claims for service 
connection for a left shoulder disorder and for stress fractures 
of the feet were previously considered and denied by the RO.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence. 38 
U.S.C.A. § 5108.  For applications to reopen filed prior to 
August 29, 2001, as was the application to reopen the claims in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  Rather, 
it is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute to a 
more complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability. Hodge, 155 F.3d at 1363.  
To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed. 
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).




A.  Left Shoulder Disorder 

As noted above, the Veteran's claim for service connection for a 
left shoulder disorder was previously considered and denied in a 
May 1987 rating decision.  In that decision, the RO noted that 
the Veteran was seen in June 1972 with complaints of reduced 
range of motion and pain in his left biceps.  However, the 
remainder of his service treatment records were negative, and an 
August 1973 examination showed no abnormality.  At the time of 
the January 1987 VA examination, the Veteran reported a left 
shoulder problem, but there was no mention of a left shoulder 
problem on the physical examination portion of the report.  As 
such, the RO determined that a left shoulder disorder was not a 
chronic abnormality in service.  Therefore, the RO concluded that 
service connection was not warranted for a left shoulder 
disorder.

The Veteran was notified of the May 1987 decision and of his 
appellate rights; however, he did not submit a notice of 
disagreement.  In general, rating decisions that are not timely 
appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran later filed an application to reopen his claim for 
service connection for a left shoulder disorder in November 1995.  
However, the RO issued another rating decision that same month, 
which denied reopening the claim on the basis that new and 
material evidence had not been submitted.  In so doing, the RO 
noted that the Veteran was treated for a left bicep and trapezius 
strain in June 1972, but that there was no later note of a 
chronic problem.  The remainder of the record was negative for 
any diagnosis or treatment, and the injury appeared to have been 
acute and to have cleared without residuals.  The RO also noted 
that the evidence submitted in connection with the current claim 
did not constitute new and material evidence because the evidence 
did not contain any findings regarding a left shoulder disorder.  

The Veteran was notified of the November 1995 rating decision and 
of his appellate rights; however, he did not submit a notice of 
disagreement.  As such, the decision became final. See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence associated with the claims file subsequent to the 
November 1995 rating decision includes private medical records, 
VA medical records, medical literature and information obtained 
from the Internet, copies of the Veteran's service treatment 
records,  lay statements, and hearing testimony, as well as the 
Veteran's own assertions.  

The Board has thoroughly reviewed the evidence associated with 
the claims file subsequent to the November 1995 rating decision 
and finds that this evidence constitutes new and material 
evidence which is sufficient to reopen the previously denied 
claim for service connection for a left shoulder disorder. The 
majority of this evidence is new, in that it was not previously 
of record. The Board also finds an October 2006 letter from a 
private physician to be material.  In this regard, the letter 
notes that the Veteran was assaulted and suffered from trauma 
resulting in a mandibular fracture as well as trauma to his 
shoulders and back.  The physician commented that trauma can 
predispose a person to osteoarthritis, and he opined that the 
arthritis was exacerbating the symptoms in the Veteran's 
shoulders.  The Board must presume the credibility of this 
evidence for the purpose of determining whether it constitutes 
new and material evidence needed to reopen the claim and may not 
assess its probative weight in relation or comparison to other 
evidence for reopening purposes. See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  As such, there is evidence showing that 
the Veteran may currently have a left shoulder disorder that was 
related to an injury in service, and thus, the new evidence, when 
viewed with the old evidence, contributes to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's claimed injury or disability. Hodge, 155 F.3d at 1363. 
Therefore, the Board finds that new and material evidence has 
been presented to reopen the Veteran's previously denied claim 
for service connection for a left shoulder disorder.  However, as 
will be explained below, the Board is of the opinion that further 
development is necessary before the merits of the Veteran's claim 
can be addressed.





B.  Stress Fractures of the Feet

As noted above, the Veteran's claim for service connection for 
stress fractures of the feet was previously considered and denied 
in a May 1987 rating decision.  In that decision, the RO noted 
that the Veteran had reported having stress fractures of both 
feet in service and that an undated record documented complaints 
of pain in the left medial malleolus, which was assessed as a 
strain.  He also had right shin pain in November 1970 as well as 
an injury to his left foot in September 1971.  However, an August 
1973 examination was negative for any foot disorder.  As such, 
the RO determined that stress fractures of the feet were not a 
chronic abnormality in service.  Therefore, the RO concluded that 
service connection was not warranted for stress fractures of the 
feet.  

The Veteran was notified of the May 1987 decision and of his 
appellate rights; however, he did not submit a notice of 
disagreement.  In general, rating decisions that are not timely 
appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 1997, the Veteran essentially requested that his claim for 
service connection for stress fractures of the feet be reopened.  
The March 1998 decision currently on appeal denied reopening the 
claim on the basis that new and material evidence had not been 
submitted.

The evidence associated with the claims file subsequent to the 
May 1987 rating decision includes private medical records, VA 
medical records, medical literature and information obtained from 
the Internet, copies of service treatment records, lay 
statements, and hearing testimony, as well as the Veteran's own 
assertions.  However, the Board finds that such evidence is not 
new and material within the meaning of the laws and regulations 
set forth above, and as such, there is no basis to reopen the 
claim for service connection for stress fractures of both feet.

With respect to the VA and private medical records, the Board 
finds that they are new in that they were certainly not of record 
at the time of the May 1987 rating decision.  However, some of 
those records are not probative in that they do not document any 
complaints, treatment, or diagnosis of a foot disorder.  The 
Board does acknowledge that some of those records do document 
complaints of foot pain.   However, those records are not 
probative, as they fail to provide a nexus between a current 
disorder and the Veteran's military service.  Indeed, there was 
no indication that the Veteran currently has stress fractures of 
the feet that were incurred in or aggravated by his military 
service.  Instead, many of those records indicate that he has 
diabetic neuropathy causing his foot problems, and VA medical 
records dated in October 2005 indicate that there was no major 
deformity.  As such, these records do not support the Veteran's 
claim and are not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, the 
Board finds that the VA and private medical records are not new 
and material.

With respect to the medical literature, the Board finds that it 
is certainly new in that it was not of record at the time of the 
May 1987 rating decision.  However, most of the literature does 
not pertain to stress fractures or other foot disorders.  
Moreover, this evidence is general in nature and is not shown to 
pertain specifically to the Veteran. See Sacks v. West, 11 Vet. 
App. 314, 317 (1998) ("This is not to say that medical article 
and treatise evidence are irrelevant or unimportant; they can 
provide important support when combined with an opinion of a 
medical professional.").  Because this is general in nature and 
not accompanied by a medical statement associating its relevancy 
to the instant case, the Board finds that it is of little 
probative value in this case.  As such, this evidence does not 
show that the Veteran has current stress fractures of the feet 
that are related to his military service.  Therefore, the Board 
finds that the medical literature is not new and material.

In addition, the Board finds that the copies of the Veteran's 
service treatment records are not new, as they are duplicative of 
the evidence already of record at the time of the May 1987 rating 
decision.

The Board also finds that the lay statements as well as the 
Veteran's own assertions and hearing testimony are not new and 
material.  In this regard, most of the lay statements do not 
mention any foot disorder, but rather pertain to other claims, 
such as skin disorders and exposure to Agent Orange.  To the 
extent that the Veteran and other lay persons have made 
statements regarding his feet, such statements are cumulative and 
redundant, in that they reiterate the assertions already made by 
the Veteran.  As such, they are duplicative of the evidence 
already of record.  Further, while a layperson is, just as the 
Veteran, competent to relate a personal observation, neither the 
Veteran nor the people submitting lay statements can provide 
probative evidence establishing a relationship between a current 
disorder and the Veteran's military service.  In this regard, the 
Board notes that generally, only medical professionals are 
competent to render an opinion on matters of medical etiology or 
diagnosis. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In fact, the United States Court of Appeals for Veterans 
Claims (Court) has noted that lay persons are not competent to 
offer medical opinions or diagnoses and that such evidence does 
not provide a basis on which to reopen a claim of service 
connection. See Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board concludes that the lay statements and the 
Veteran's assertions are not new and material evidence.

Significantly, the evidence missing at the time of the May 1987 
rating decision continues to be absent.  Specifically, there 
remains no competent medical evidence that indicates that the 
Veteran currently has stress fractures of both feet that are 
causally or etiologically related to his military service.  
Accordingly, the Board finds that new and material evidence has 
not been presented to reopen the Veteran's previously denied 
claim for service connection for stress fracture of both feet.


III.  Extension of Temporary Total Evaluation

A total disability evaluation will be assigned when it is 
established by report at hospital discharge or outpatient release 
that treatment of a service-connected disability resulted in 
surgery necessitating at least one month of convalescence; 
surgery with severe post-operative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches; or immobilization 
by cast, without surgery, of one major joint or more. 38 C.F.R. § 
4.30 (2009).

When VA assigns a temporary total rating, such will be followed 
by appropriate schedular evaluations.  A reduction in the total 
rating will not be subject to the notice and procedural 
requirements of 38 C.F.R. § 3.105(e).  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating. 38 C.F.R. § 4.30.  Additionally, 
extensions of the temporary total rating are authorized when 
supported by the record in increments of one, two, or three 
months beyond the initial three months granted. 38 C.F.R. § 
4.30(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a temporary total evaluation beyond 
May 1, 2001.  In this case, the Veteran is service-connected for 
residuals of a fracture of the left mandible, status post 
osteotomy of the right mandible, and ostectomy of the anterior 
mandible.  He underwent surgical procedures on December 14, 2000, 
to correct his severe malocclusion and to alleviate some of his 
pain.  Specifically, he had an extraoral vertical suramus 
osteotomy of the right mandible and a segmental ostectomy of the 
anterior mandible as well as multiple extractions.

A July 2002 rating decision did grant a temporary total 
evaluation based on surgical or other treatment necessitating 
convalescence effective from December 14, 2000, to March 1, 2001.  
A 10 percent evaluation was assigned effective from March 1, 
2001.  The Veteran appealed that decision, and the RO issued 
another rating decision in June 2003, which extended the 
temporary total evaluation to May 1, 2001, and assigned a 10 
percent disability evaluation effective from May 1, 2001.  The 
Board notes that he was subsequently assigned a 20 percent 
disability evaluation effective from May 1, 2001.  However, the 
Veteran is seeking an extension of the temporary total evaluation 
beyond May 1, 2001.

Nevertheless, the medical evidence of record does not support 
such an extension. The Veteran's right mandible surgery did not 
involve incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, the necessity for continued use of a wheelchair or 
crutches, or immobilization by cast, without surgery, of one 
major joint.  

A December 2000 letter from a VA surgeon indicated that the 
Veteran would require six to eight weeks of follow-up care 
depending on his progress.  He noted that maintenance of the 
maxillomandibular fixation, a fracture diet, and control of post-
surgical infection were of major importance.  

VA medical records dated in January 2001 indicated that the 
Veteran's right lip was numb, but that he felt better than he did 
two weeks earlier.  An extraoral examination found that the scar 
had healed in one of the neck creases and could not be 
distinguished.  An intraoral examination also revealed adequate 
intermaxillary fixation and occlusion.  The anterior gingival 
tissues were completely healed, and a panoramic x-ray revealed 
healing across both osteotomy sites.  

A letter dated in February 2001 indicated that that final 
surgical intervention was completed on the first day of the month 
and that the Veteran's treatment would be extended for several 
months.  Such treatment would include prosthodontic 
rehabilitation, routine filling, and follow-up evaluations.  

VA medical records dated in February 2001 indicate that the 
occlusal splint was removed and that the Veteran was experiencing 
expected post-operative limited mobility due to muscular trismus.  
He was instructed to continued liquid meal substitutes, but to 
gradually add soft foods as tolerated.  

Additional VA medical records dated in February 2001 indicated 
that the Veteran was eight weeks status post orthognathic surgery 
and had no complaints.  An examination revealed none to only 
slight swelling of the right side of the face, and palpation did 
not elicit pain, except at the interior border of the angle of 
the mandible.  His mouth opened to 25 millimeters without pain or 
deviation, and occlusion was considered acceptable.  

VA medical records dated in April 2001 later indicated that the 
Veteran was doing well and only complained of occluding more 
heavily in the area of two teeth, but stated that his bite felt 
much better.  An examination revealed good range of motion 
without popping or clicking.  There was mild ptygeroid right side 
tenderness, but a Panorex revealed satisfactory healing.  It was 
also that occlusion was satisfactory with minor interference in 
maximum intercuspation.  

VA medical records dated in June 2001indicate that an examination 
revealed a satisfactory outcome.

The Board does acknowledge that VA medical records dated in April 
2002 noted that the Veteran continued to complain of paresthesias 
in the lower right and anterior chin secondary to his surgery.  
An October 2008 letter from a VA dentist also indicated that the 
Veteran had a slow recovery process following his surgery, which 
was complicated by his diabetes and immune system.  She noted 
that he was placed on a liquid diet and continued to be on a soft 
diet for a while.  She stated that he is still restricted as to 
what he can eat due to his continued limited opening and chewing 
inabilities and commented that he continues to have moderate to 
extreme pain.  However, the Board notes that continuing treatment 
and symptomatology is not enough to warrant an extension of the 
temporary total evaluation.  Instead, the regulations require 
there be incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, the necessity for continued use of a wheelchair or 
crutches, or immobilization by cast, without surgery, of one 
major joint.

In summary, the Board concludes that despite the Veteran's 
continuing complaints and symptomatology, there is no medical 
evidence suggesting that he meets any of the criteria that would 
entitle him to additional months of a temporary total 
convalescence rating pursuant to 38 C.F.R. § 4.30.  Therefore, 
the Board finds that the preponderance of the evidence is against 
an extension of a temporary total evaluation for convalescence 
beyond May 1, 2001.


ORDER

The appeal for the issues of entitlement to service connection 
for psoriasis, psoriatic arthritis, hypertension, a 
cardiovascular disorder, a kidney disorder, an immune deficiency 
disorder, a thyroid disorder, a neck disorder, bilateral carpal 
tunnel syndrome, a prostate disorder, a right shoulder disorder, 
status post partial colectomy with diverticulitis, and a bowel 
and urinary disorder, is dismissed.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left shoulder disorder is 
reopened, and to this extent only, the appeal is granted.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for stress fractures of the feet is denied.

An extension beyond May 1, 2001, for a temporary total evaluation 
is denied.


REMAND 

Reason for Remand:  To afford the Veteran a VA examination.  

As discussed above, the law provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires the VA to assist a claimant 
in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In this case, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his current claim 
for service connection for a left shoulder disorder.  As 
previously discussed, the RO has noted that the Veteran's service 
treatment records document him as having been seen in June 1972 
with complaints of reduced range of motion and pain in his left 
biceps and that he was assessed as having a left bicep and 
trapezius strain.  His post- service medical records also 
document treatment for a left shoulder disorder.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case. See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 
3.159(c)(4)(i).  Therefore, the Board finds that a VA examination 
and medical opinion are necessary for determining the nature and 
etiology of any left shoulder disorder that may be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left shoulder disorder that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and assertions.  It should 
be noted that the Veteran did seek 
treatment for his left bicep and trapezius 
in June 1972.  The examiner should also 
review the October 2006 letter from Dr. 
R.J.E. (initials used to protect the 
Veteran's privacy).

The examiner should identify all current 
left shoulder disorders.  For each 
diagnosis identified, the examiner should 
indicate whether it is at least as likely 
as not that the current disorder is 
causally or etiologically related to the 
Veteran's military service, including his 
symptoms in June 1972.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


